Reasons for Allowance
Claims 1 is allowable because prior art could not be found to disclose a drying air circuit comprising: a manifold assembly provided on a rear of the drum; a lifter assembly provided on the drum and fluidly coupling the manifold assembly to the plurality of air outlets on the baffle; an air flow assembly having an inlet located at a front of the treating chamber and an outlet fluidly coupled to the manifold assembly with all of the limitations of independent claim 1.  Examiner agrees with applicant’s argument of 12/11/2020 that modifying the Niso reference with Shin would destroy the Niso reference which relies upon the water conduits 28, 29 to feed water into the washer-dryer.  Reversing the air flow system of Niso with the air flow system of Shin would require the air flow assembly inlet to occupy the same space at the rear of the drum required for water conduits 28 and 29 of Niso which would require destroying the Niso reference.  Claims 2-20 are allowable as depending from an allowable claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762